In re DeGualle Manor Ltd. et al.; Crisler, William J. Jr.;—Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. A, Nos. 99-18552, 99-19006, 99-19398; to the Court of Appeal, Fourth Circuit, No. 2002-C-1306.
Stay recalled; Writ denied. We find no error in the trial court’s application of La.Code Civ. P. art. 2124. Relators are granted 48 hours from the issuance of this order to post the requisite suspensive appeal bonds, should they choose to seek a suspensive appeal.